ACCEPTED
                                                                                                       12-15-00017-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  10/5/2015 9:53:23 PM
                                                                                                             Pam Estes
                                                                                                                CLERK




                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             10/5/2015 9:53:23 PM
                                                                                    PAM ESTES
                                                                                      Clerk

                               CAUSE NUMBER 12-15-00017-CR

ARTHUR JAMES WILLIAMS                                        IN THE

VS.                                                          TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                           COURT OF APPEALS

                                 APPELLANT'S MOTION
                             FOR LEAVE TO FILE LATE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Appellant Arthur James Williams, by and through Colin D. McFall,

Attorney of Record in the above numbered and styled cause, and for good cause moves the

instant Court grant Appellant's Motion for Leave to File Late Brief. In support of said motion,

Appellant would respectfully show this Honorable Court the following:

                                                 I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief

was due on or before the 5th day of October 2015.

                                                II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a fourteen (14) day extension of time to file Appellant's Brief. If granted,

Appellant's Brief would be due on the 5th day of October 2015.
                                                                                                   ZOO 6Z: T IItii;-( 0-10 I
                                                 III.

       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on

the following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Counsel needs the requested extension of time to effectively represent Appellant. Appellant is

entitled to the effective representation of Counsel.

                                                IV.

       Pursuant to Rule 10.5(6) (1) (D), Texas Rules of Appellate Procedure, this is Appellant's

first Motion for Leave to File Late Brief.

                                                 V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Arthur James Williams, prays

the Court grant Appellant's Motion for Leave to File Late Brief, and grant Counsel an additional

fourteen (14) days to file Appellant's Brief.

RESPECTFULLY SUBMITTED,


                                                        513 North Church Street
                                                        Palestine, Texas 75801-2962
COLIN D.        ALL                                     Telephone: 903-723-1923
Attorney at Law                                         Facsimile:     903-723-0269
Texas Bar Number: 24027498                              Email: cmcfall@mcfall-law-office.com
                                                                                               £00 6Z: I I I g'- 01
                                                                                                            T&':. 1:61
                                CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 5th day of October 2015.

RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
 OLIN D. M FALL                                    Telephone:     903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                                                                                                               $ 1)0ZcgiOT
                                                                                                                    t700 6Z:1I
                                CAUSE NUMBER 12-15-00017-CR

   ARTHUR JAMES WILLIAMS                       §              IN THE

   VS.                                         §              TWELFTH JUDICIAL DISTRICT

   THE STATE OF TEXAS                          §              COURT OF APPEALS

                                            AFFIDAVIT

          BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

   a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

   his oath, he said:

          "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

   capable of making this Affidavit. I am the Attorney of Record for Arthur James Williams, in the

   above numbered and styled cause. I have read the Appellant's Motion for Leave to File Late

   Brief and swear the facts relied on are within my personal knowledge.




          SWORN to and SUBSCRIBED before me by Colin D. McFall on the 5th day of

   October 2015.
                                                                 lg P ogo,       FALCON ASHLEY PIERCE
                                                             ,.•
                                                              ot• .ae
                                                              (5               Notary Public, State of Texas
                                                                                 My Commission Expires
                                                               %%%%%%%%%%%%%        August 01, 2018
7-Notary Public in d for the State of Texas

   My commission expires: F-